UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil Action No. 99-2496 (PLF)
                                    )
PHILIP MORRIS USA, INC., et al.,    )
                                    )
            Defendants.             )
____________________________________)


                                   ORDER #124 – REMAND

               On May 3, 2022, the parties informed the Court that “[a]fter extensive, months-

long discussions and negotiations, [they] have reached an agreement in principle to settle the

point-of-sale messaging portion of the corrective-statements remedy.” Joint Motion for Status

Conference and Stay of Deadlines [Dkt. No. 6496] at 1. In light of the parties’ agreement in

principle and with their consent, the Court vacated the evidentiary hearing scheduled to begin in

June 2022 and scheduled a two-day fairness hearing for July 19-20, 2022. See Order #122 –

Remand [Dkt. No. 6497]; Order #123 – Remand [Dkt. No. 6498].

               At the May 20, 2022 status conference, counsel for the United States noted that

two yet undecided motions before the Court relate to the point-of-sale remedy and thus to the

parties’ agreement in principle. See Plaintiffs’ Motion for Clarification Regarding the

Application of Order #1015, as Amended, to Heatsticks Cigarettes [Dkt. No. 6325]; Defendant’s

Motion to Modify Order #1015 [Dkt. No. 6334]. The Court wishes to receive the views of all

parties to this litigation concerning whether these motions must be decided before the fairness

hearing or before the Court approves any proposed settlement or consent decree regarding the
point-of-sale remedy. The Court therefore will direct counsel for the parties to meet and confer

and to file a joint status report on or before June 3, 2022, providing their respective views on the

above question. Accordingly, it is hereby

               ORDERED that the parties shall meet and confer regarding whether it is

necessary for the Court to decide Plaintiffs’ Motion for Clarification Regarding the Application

of Order #1015, as Amended, to Heatsticks Cigarettes [Dkt. No. 6325] and Defendant’s Motion

to Modify Order #1015 [Dkt. No. 6334] before the fairness hearing or before the Court approves

any proposed settlement or consent decree regarding the point-of-sale remedy; and it is

               FURTHER ORDERED that the parties shall file a joint status report on or before

June 3, 2022, providing their respective views on the above question.

               SO ORDERED.                                             Digitally signed by Paul
                                                                       L. Friedman
                                                                       Date: 2022.05.26
                                                                       12:25:45 -04'00'
                                              _______________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge

DATE: May 26, 2022




                                                 2